ORDER ACCEPTING RESIGNATION
Comes now Stephen R. Goot, an attorney subject to the disciplinary jurisdiction of this Court, and tenders his affidavit for resignation pursuant to Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that this affidavit meets the necessary elements set forth in Admission and Discipline Rule 23, Section 17, and, accordingly, such resignation should be accepted.
IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that Stephen R. Goot is hereby removed as a member of the Bar of this State and that the Clerk of this Court strike his name from the roll of attorneys. It is also Ordered that the Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement in the future.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspension.
All Justices concur.